                      Case 2:20-cv-01615-JCM-DJA Document 17 Filed 03/31/21 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    RANDY PFEIFLE,                                       Case No. 2:20-CV-1615 JCM (DJA)
                 8                                         Plaintiff(s),                      ORDER
                 9           v.
               10     DEANNA CONOVER,
               11                                        Defendant(s).
               12
               13            Presently before the court is the matter of Randy Pfeifle, in his Capacity as the Legal
               14     Guardian and Conservator of Dorothy Gruver, an Adult Ward v. Deanna Conover, an
               15     individual; and Does I through V and Roe Entities VI through X, inclusive, case number 2:20-cv-
               16     01615-JCM-DJA.
               17            On October 1, 2020, this court received news of Dorothy Gruver’s, the real party of
               18     interest, passing. (ECF No. 11). The next day, defendant filed a relevant status report:
               19
                             Dorothy’s heirs, including Plaintiff Pfeifle, are working on opening an estate for Ms.
               20            Gruver. Defendant’s position is that the parties had previously discussed settlement but
                             have not reached a final agreement. Pfeifle’s position is that the parties reached a
               21            settlement. Dorothy Gruver’s death will cause a delayed response to the motions and
               22            delay to the settlement issue. Plaintiff does not object to reasonable continuances to the
                             responses to the motions.
               23
                      (ECF No. 14). The status report further requests that “[t]he court must resolve the motion to
               24
                      dismiss and motion for partial summary judgment after those motions are fully briefed.” (Id.).
               25
                      As it stands, those motions are ripe for adjudication in light of their response deadlines of
               26
                      October 2, 2020, and October 13, 2020. (ECF No. 9, 11). This court is empowered to grant
               27
                      defendant’s motion to dismiss as unopposed, thus mooting defendant’s motion for partial
               28
                      summary judgment and closing this case. (Id.); see Local Rule 7-2(d).
James C. Mahan
U.S. District Judge
                      Case 2:20-cv-01615-JCM-DJA Document 17 Filed 03/31/21 Page 2 of 2



                1             The parties must take appropriate action now that plaintiff has substituted the real party in
                2     interest with approval from this court. (ECF Nos. 15, 16).
                3             Thus, this court orders the parties to file a stipulation extending the deadlines for
                4     plaintiff’s response, or relevant papers terminating this case or those motions, within 14 days of
                5     this order.
                6             Accordingly,
                7             IT IS SO ORDERED.
                8             DATED March 31, 2021.
                9                                                   __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
